Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

  Civil Action No. 20-cv-2768-WJM-STV

  STATE OF COLORADO, and
  JENA GRISWOLD, Colorado Secretary of State,

         Plaintiffs,

  v.

  LOUIS DEJOY, in his official capacity as Postmaster General,
  SAMARN S. REED, in his official capacity as the Denver, Colorado Regional
  Postmaster,
  CHRIS J. YAZZIE, in his official capacity as the Albuquerque, New Mexico Regional
  Postmaster, and
  UNITED STATES POSTAL SERVICE,

         Defendants.


          ORDER DENYING DEFENDANTS’ MOTION FOR RECONSIDERATION


         Plaintiffs State of Colorado and Secretary of State Jena Griswold (jointly,

  “Plaintiffs”), filed this lawsuit against Louis DeJoy, in his official capacity as Postmaster

  General, Samarn S. Reed, in his official capacity as the Denver, Colorado Regional

  Postmaster, Chris J. Yazzie, in his official capacity as the Albuquerque, New Mexico

  Regional Postmaster, and the United States Postal Service (collectively, “Defendants”)

  to enjoin Defendants from delivering by mail to Colorado households a notice regarding

  the 2020 election. 1

         On September 12, 2020, the Court issued a Temporary Restraining Order



         1
            A copy of the notice at issue in the TRO (“Notice”) is attached as Exhibit A to the
  Declaration of Judd Choate, Director of Elections for the Colorado Secretary of State. (ECF
  No. 8-2.)
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 2 of 9




  (“TRO”) enjoining Defendants from delivering the Notice by mail to Colorado

  households. (ECF No. 11 at 8.)

         Currently before the Court is Defendants’ Expedited Motion for Immediate

  Reconsideration of Temporary Restraining Order (the “Motion”), filed on September 13,

  2020. (ECF No. 12.) For the reasons explained below, the Motion is denied.

                                    I. LEGAL STANDARD

         District courts have broad discretion to reconsider their interlocutory rulings

  before the entry of judgment. See Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th

  Cir. 2011). Thus, a court can alter its interlocutory orders even where the more

  stringent requirements applicable to a motion to alter or amend a final judgment under

  Federal Rule of Civil Procedure 59(e), or a motion for relief from judgment brought

  pursuant to Rule 60(b), are not satisfied. See Nat’l Business Brokers, Ltd. v. Jim

  Williamson Prods., Inc., 115 F. Supp. 2d 1250, 1256 (D. Colo. 2000) .

         “[T]o succeed in a motion to reconsider, a party must set forth facts or law of a

  strongly convincing nature to induce the court to reverse its prior decision. Id. Even

  under this lower standard, “[a] motion to reconsider . . . should be denied unless it

  clearly demonstrates manifest error of law or fact or presents newly discovered

  evidence.” Id.

                                         II. ANALYSIS

  A.     Heightened Standard

         Defendants contend that the Court erred in applying the traditional TRO standard

  instead of the heightened standard for disfavored injunctions. (ECF No. 12 at 10.) The



                                               2
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 3 of 9




  Court disagrees.

         The Tenth Circuit applies a heightened standard for “[d]isfavored preliminary

  injunctions,” which do not

                merely preserve the parties’ relative positions pending trial.
                Instead, a disfavored injunction may exhibit any of three
                characteristics: (1) it mandates action (rather than prohibiting
                it), (2) it changes the status quo, or (3) it grants all the relief
                that the moving party could expect from a trial win. To get a
                disfavored injunction, the moving party faces a heavier
                burden on the likelihood-of-success-on-the-merits and the
                balance-of-harms factors: She must make a strong showing
                that these tilt in her favor.

  Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019)

  (citations and internal quotation marks omitted). Although Defendants attempt to

  characterize the TRO as an injunction affirmatively mandating action, it actually

  prohibits action. (ECF No. 11 at 8 (“Defendants . . . are hereby IMMEDIATELY

  ORDERED AND RESTRAINED FROM delivering by mail to Colorado households the

  official notices attached as Exhibit A to the Declaration of Judd Choate, Director of

  Elections for the Colorado Secretary of State (ECF No. 8-2).”).) The TRO preserves the

  current status quo by prohibiting Defendants from undertaking a specific act – that of

  mailing the Notice to Colorado households. Nothing in the actual text of the injunctive

  language itself mandates any affirmative act whatsoever.

         Moreover, even were the Court to unreasonably strain the meaning of its own

  injunctive language to somehow transform the prohibition of an act the legal (and

  factual) equivalence of ordering an affirmative act, that strained reality is a

  consequence of Defendants’ own making. Plaintiffs state—and Defendants do not

  contest or otherwise provide any controverting evidence to the contrary—that Plaintiffs

                                                3
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 4 of 9




  began objecting to what they believed were the misstatements in the Notice as early as

  Thursday, September 10, 2020, and that Defendants were informed on Friday,

  September 11, 2020 that litigation was imminent absent some opportunity to informally

  resolve the parties’ dispute. (ECF No. 14 at 8–9.) In the f ace of all this, Defendants

  steadfastly held to their previously-planned course of conduct and continued to mail the

  Notice to Colorado households. Had they not done so, there would be no need at this

  point of these proceedings for the Court to require any affirmative disruption of the

  status quo ante.

         Accordingly, Defendants have failed to establish that the Court erred in applying

  the traditional standard for a TRO.

  B.     Likelihood of Success

         Defendants argue that the Court erred in finding that Plaintiffs are likely to

  succeed on the merits because Plaintiffs lack the authority to assert claims relating to

  Colorado citizens’ right to vote. (ECF No. 12 at 10.) In particular, Defendants cite to

  Massachusetts v. Mellon, 262 U.S. 447, 485–86 (1923), which bars states from acting

  as parens patriae for their citizens in relations with the federal government. (Id. at

  10–11.)

         However, in Massachusetts v. Mellon, the Supreme Court left open the

  possibility that states could sue the federal government to vindicate certain rights on

  behalf of its citizens: “We need not go so far as to say that a state may never intervene

  by suit to protect its citizens against any form of enforcement of unconstitutional acts of

  Congress.” Id. at 485; see also Mass. v. EPA, 549 U.S. 497, 520 n.17 (2007) (allowing



                                               4
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 5 of 9




  State “to litigate as parens patriae to protect quasi-sovereign interests—i.e., public or

  governmental interests that concern the state as a whole”).

         Based on the limited record before it at this stage of the proceedings, the Court

  finds that the Notice implicates Plaintiffs’ quasi-sovereign interests in the integrity of its

  own elections. See Alfred L. Snapp & Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S.

  592, 607 (1982) (recognizing the State has an interest in “assuring that the benefits of

  the federal system are not denied to its general population”). Accordingly, because

  Colorado has a quasi-sovereign interest in ensuring that its citizens can exercise their

  fundamental right to vote without federal interference, Plaintiffs have standing here to

  assert claims on behalf of Colorado citizens. The Court does not, however, rule out the

  possibility that at a later time it may reassess this conclusion, having then the benefit of

  more comprehensive briefing and research on this issue.

         Moreover, Plaintiffs also remain perfectly free to also assert their own

  constitutional claims relating to Colorado’s authority under the Elections Clause to

  determine the “Times, Places and Manner of holding Elections for Senators and

  Representatives.” U.S. Const., Art. I, § 4, Cl. 1.

         Defendants argue that the Notice does not affect Colorado’s authority under

  Elections Clause to set its election rules within the state. (ECF No. 12 at 11–13.)

  However, the Supreme Court has explicitly recognized that the States’ authority under

  the Elections Clause is comprehensive and “embrace[s] authority to provide a complete

  code for congressional elections,” including “in relation to notices.” Smiley v. Holm, 285

  U.S. 355, 366 (1932) (emphasis added). Although the Constitution allows Congress to

  override a State’s authority regarding its elections, it does not extend the same authority

                                                 5
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 6 of 9




  to the Postal Service – an agency of the federal executive branch. Defendants cite to

  no authority–and the Court is aware of none–which would permit this constitutional

  authority, specifically delegated to Congress, to be massively enlarged so as to cloak

  the Postal Service and its agents with the power over-ride the election functions of a

  state sovereign.

         Accordingly, Defendants have failed to establish that the Court erred in

  determining that Plaintiffs have established that they are likely to succeed on the merits

  of their claims.2

  B.     Irreparable Harm

         Defendants contend that Plaintiffs failed to establish that injunctive relief was

  necessary to prevent irreparable harm. (ECF No. 12 at 13–15.) In particular, they

  argue that the Court relied on an “inaccurate factual premise” when it issued the TRO

  because Defendants have already delivered the Notice to approximately 75% of

  Colorado households. (Id. at 7.)

         However, even assuming that 75% of Colorado households have already

  received the Notice, the TRO still prevents irreparable harm from being inflicted on the

  remaining 25% of households. By Defendants’ own estimate, there are approximately

  555,068 Notices that have not yet been distributed to Colorado households. (Id. at 8.)

  The imminent distribution of false and misleading voting information to over half a


         2
           Defendants also argue that “Plaintiffs cited no authority that states have a
  freestanding right to assert claims against the federal government under the Tenth Amendment
  when a dispute arises about information relating to the elections.” (ECF No. 12 at 13.)
  Defendants do not, however, cite any authority suggesting that the Court’s findings with respect
  to the Tenth Amendment were clearly erroneous. It has therefore failed to establish that
  reconsideration is warranted at this time. Nat’l Bus. Brokers, Ltd.,115 F. Supp. 2d at 1256.

                                                 6
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 7 of 9




  million Colorado households constitutes irreparably harm.3

          C.     Balance of Harms

          Defendants argue that “[f]ull compliance with the TRO will be extremely

  burdensome, requiring an examination of mail by thousands of postal employees.”

  (ECF No. 12 at 4.) They represent that approximately 75% of the Notices were already

  delivered to Colorado households this week. (ECF No. 12 at 7.) Upon learning of the

  TRO, Defendants were able to segregate 15% of the total Colorado-bound Notices

  before they entered the processing system. (Id. at 8.) The remaining 10% of the total

  Colorado-bound postcards, however, had already been partially processed for delivery.

  (Id.)

          After the Court issued the TRO, Defendants took many administrative steps to

  prevent the partially-processed Notices from being delivered to Colorado households.

  According to the Supplemental Declaration of Gregory Graves, approximately 30 Postal

  Service employees have already manually inspected mail and attempted to remove the

  Notices from the processing system. (ECF No. 20-1 ¶ 5.) They have also already

  “issued a directive to all USPS post offices around the State of Colorado advising them

  that the USPS had ordered to stop delivery of the [Notices].” (Id. ¶ 6.) In other words,

  Defendants have already incurred most of the administrative burdens to preserve the


          3
            Defendants also argue that Plaintiffs fail to establish that potential voter confusion is an
  irreparable injury. (Id. at 14.) As Plaintiffs point out, “the harm is not mere uncertainty.” (ECF
  No. 14 at 7.) Instead, the Notice delivers false and misleading information to Colorado voters
  about when they should request and submit their ballots. This implicates Colorado’s
  constitutional right to determine the time, place, and manner of its elections, as well as
  Colorado voters’ fundamental right to vote. See Fish v. Kobach, 840 F.3d 710, 752 (10th Cir.
  2016) (“when an alleged constitutional right is involved, most courts hold that no further
  showing of irreparable injury is necessary”).

                                                    7
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 8 of 9




  status quo and comply with the TRO. Accordingly, Defendants’ arguments about the

  harms resulting from compliance with the TRO do not justify reconsideration.4

  D.     Defendants’ Arguments Regarding Statutory Grounds

         In their opening and reply briefs, Defendants spend substantial time addressing

  grounds of relief that the Court did not rely on in issuing the TRO. (ECF Nos. 12, 14;

  see also ECF No. 11 at 4 n.4 (“Because Plaintiffs have shown a likelihood of success

  on their constitutional claims, the Court need not address their statutory claims at this

  time.”).) Because the Court did not make any findings about Plaintiffs’ statutory claims,

  it will not address Defendants’ arguments that those claims lack merit and warrant

  reconsideration of the TRO. In other words, the Court will not undertake to “reconsider”

  findings or conclusions it never made in the first instance.

                                        III. CONCLUSION

         Accordingly, for the reasons set forth above, the Court ORDERS as follows:

         1.      Defendants’ Expedited Motion for Immediate Reconsideration of

                 Temporary Restraining Order (ECF No. 12) is DENIED;

         2.      The Temporary Restraining Order (ECF No. 11) REMAINS IN FULL

                 FORCE AND EFFECT; and

         3.      The briefing schedule set forth in the Temporary Restraining Order for the

                 construed motion for a preliminary injunction remains in place.



         4
            Defendants also argue that the Court did not consider that the Notice: (1) encouraged
  advance planning for those who planned to vote by mail to prevent a “flood of last-minute mail-
  in voting”; and (2) provides voters a method to check their state’s voting rules. (ECF No. 12 at
  15.) The Court finds that the Notice’s benefits pale in comparison to the fact that it conveys to
  Colorado residents false and misleading information about Colorado’s voting deadlines.

                                                  8
Case 1:20-cv-02768-WJM-STV Document 21 Filed 09/14/20 USDC Colorado Page 9 of 9




        Dated this 14th day of September, 2020.

                                                  BY THE COURT:




                                                  William J. Martínez
                                                  United States District Judge




                                           9
